Your Excellency, President of the 75th Session of the United Nations General Assembly,
Your Excellency, Secretary-General of the United Nations,
Distinguished Heads of State and Government,
Esteemed Delegates,
Ladies and Gentlemen,
Rarely have the United Nations and multilateralism been tested as they are being tested during this year of the UN’s 75th anniversary, the year where the world is grappling with the COVID-19 pandemic.
Rarely, has there been a more pressing time for creative thinking and innovation to respond to modern challenges.
The painful lessons learned since the outbreak of the pandemic underscores the urgent need for continued collective approaches.
To be effective, our joint efforts need to be coordinated and delivered through a revitalised and more inclusive multilateral system, comprising of the voices of all stakeholders, including the youth, civil society and the private sector to ensure a global all-of-society approach.
I say revitalised because the existing set-up has, despite the lessons of past outbreaks of viruses, failed to respond adequately to COVID-19 with devastating consequences.
Seychelles stepped up to the challenge despite being faced with an economy crippled by the collapse of tourism, our primary industry.
We introduced a series of unprecedented measures to save the lives of our people and mitigate the economic destruction,minimising unemployment and securing workers’ incomes. To ensure an inclusive approach that factors in the specific needs of different stakeholders in Seychelles, we consulted with the private sector, trade unions, civil society and inter-faith organisations as required.
We were joined in this undertaking by the tourism businesses, a key driver of Seychelles’ economy and who continue to play an instrumental role in drafting Seychelles’ tourism comeback together with Government. However, everything Seychelles has done to date to minimise the impact of COVID-19 will not be sustainable in the longterm because of the depletion in our foreign exchange reserves.
It took us 44 years since Seychelles’ independence to attain the quality of life we enjoyed before COVID-19, and just 4 months for COVID-19 to paralyse our tourism industry and with it much of our economy.
We foresee a 14 per cent budgetary deficit for this year instead of the 4 per cent surplus we projected before COVID-19. The Seychelles economy was set to grow by 3.9 per cent this year but will now end 2020 at -15.2 per cent.
We estimate it will take at least five years for Seychelles to return to where we were before COVID-19, assuming the world gets a vaccine that ensures the novel coronavirus is no longer a global public health threat.
I turn to the multilateralism theme for this debate; a multilateralism which we recognise as crucial to a globally-coordinated response to COVID-19 and to us emerging from the pandemic more resilient, and hopefully, more compassionate.
SIDS have made heroic efforts to shore up jobs as unemployment grows and provide social safety nets for our people in response to COVID-19 with the limited capacity and resources that we have.
However, we cannot maintain these in the long term, often at the cost of worsening our debt burdens as part of a looming global debt crisis.
The shortage of effective global solutions for SIDS as the United Nations celebrates its 75th anniversary is alarming.The ultimate test of multilateralism lies in the way we assist vulnerable economies today, for it ultimately decides whether we attain the future we want.
We call on all relevant stakeholders to take immediate, substantial and tailored actions to allow us to manage the crisis and address its grave socio-economic impacts while preserving our development achievements and reinforcing our resilience to future shocks.
Such actions should include building capacity for small island developing states to cope with and recover from external shocks such as pandemics like COVID-19, other forms of disasters, and impacts of climate change.
International financial institutions should re-examine their eligibility criteria to tailor SIDS’ access to concessional financing to take into account our extreme vulnerability to economic, climate and now public health shocks that put us at particular risk and disadvantage.
Seychelles backs AOSIS, the Alliance of Small Island States, in its call for a SIDS Compact, which caters for our specific and persistent constraints and vulnerabilities.
Such a compact will require the design of new, and enhancement of existing financial instruments to guide SIDS economies through the current crisis, create a responsive system where we maintain our gains, reinforce resilience to climate change and achieve sustainable development.
The massive global economic restructuring now underway presents the world with a unique opportunity to pursue a holistic and transformational approach to address the numerous escalating global crises we face while making the most efficient use of our resources.
Our recovery efforts should aim to take us to a more sustainable and resilient future which requires a recognition that economic recovery depends on ecological health. Reviving economic activity should not be at the expense of environmental sustainability.
One of the jobs Seychelles has offered workers made redundant by COVID-19, for example, is the planting of hundreds of thousands of trees across our islands. This measure is in keeping with the call by the world’s scientists to protect our natural environment at all costs. This is how we can restore planetary health and the balance between human and ecological wellbeing.
We cannot have a healthy recovery from the COVID-19 pandemic if we do not heal our poor relationship with our natural environment. As the saying goes human health depends on nature’s health.
We understand this well in Seychelles where the two main pillars of our economy, tourism and fishing, depend on the state of our natural, and especially our ocean, environment.
So, on March 26 this year as the pandemic raged across the world, Seychelles went ahead and delivered on our 2012 Rio+20 commitment to protect 30 per cent of our giant exclusive economic zone of 1.34 million square kilometres by 2020.
It was a recognition that even while we dealt with a public health emergency, we cherished the importance of nature to our people’s physical, economic and social wellbeing.
We should adopt a similar approach to climate action to maintain and increase climate ambition in the context of the pandemic and prevent a post-COVID rebound in greenhouse gas emissions.
While the effects of climate breakdown will continue to impact us long after we’ve dealt with the pandemic, COVID-19 presents a new opportunity to take action on climate change as countries make drastic changes to infrastructure, jobs and investment.
Achieving the 1.5-degree Celsius goal remains critical if we are to leave no country behind.The drop in greenhouse gas emissions and improvement in air quality during the pandemic is only temporary, and research shows it will have a negligible impact on the climate crisis.
We do not know how long the COVID-19 pandemic will last, but we know we are heading towards a temperature increase of approximately 3 degrees Celsius if business continues as usual. This will have devastating consequences for us all, especially SIDS and other vulnerable countries.
COVID-19 is not the biggest global challenge of our time. Climate change is the number one threat to humanity.
The postponement of COP26 to November 2021 does not mean a postponement of climate action and of urgently-needed efforts to raise climate ambitions.
Seychelles’ updated Nationally Determined Contribution (NDC) or climate pledge to the Paris Agreement will accordingly have a whole chapter on harnessing the ocean that surrounds our islands for nature-based climate action.
Seychelles’ NDC will champion blue carbon ecosystems such as mangroves and the vast expanses of seagrass meadows, which form part of our new marine protected areas.
It will enable us as a big ocean state to contribute to the global fight against climate change far more than when we relied solely on land-based actions.
Seychelles’ protection of nearly a third of our EEZ for ocean conservation, sustainability and climate action shows that countries’ responses to the health and financial crisis caused by COVID19 do not need to be at the expense of nature and climate.
Seychelles agrees that we need international solidarity and cooperation more than ever in the face of the worst human and economic crisis of our lifetime, a multilateralism that works for both developed and developing countries.
Many argue that society is unwilling to make the behavioural changes necessary to address climate change effectively. Countries’ responses to COVID-19 show otherwise; we have changed in previously unthinkable ways.
We must not lose sight of the fact that the stimulus packages aimed at rescuing economies from the coronavirus crisis will determine the shape of the global economy — a more financially stable, socially inclusive and low-carbon economy — for years to come.
If we are going to talk about a multilateralism that counts for everyone, it must deliver an equitable recovery that prioritises innovation, science, health, wellbeing, opportunity and a liveable environment for all countries and societies.
The future of multilateralism depends on a transformative global response to the COVID 19 pandemic.
A transformation which will take us all, the most vulnerable countries and fragile economies included, into a more sustainable and resilient post-COVID world better equipped to meet the goals of the 2030 Agenda and the Paris Agreement on climate change, and for small island developing states.
I thank you all.